


Exhibit 10.09
VALERO ENERGY CORPORATION
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
FOR
SELECTED EMPLOYEES OF CANADIAN SUBSIDIARIES


Amended and Restated effective December 31, 2011
TABLE OF CONTENTS


 
 
 
Page
 
 
 
 
 
 
ARTICLE I
 
DEFINITIONS
1


 
 
 
 
1.1
 
Accrued Benefit
1


1.2
 
Actuarial Equivalent or Actuarially Equivalent Basis
1


1.3
 
Board of Directors.
1


1.4
 
Change of Control
1


1.5
 
Code
2


1.6
 
Company or Valero
2


1.7
 
Committee
2


1.8
 
Credited Service
2


1.9
 
Eligible Earnings
3


1.10
 
Final Average Compensation
3


1.11
 
Normal Retirement Date
3


1.12
 
Participant
3


1.13
 
Participating Employer
3


1.14
 
Plan
3


1.15
 
Plan of Deferred Compensation
3


1.16
 
Plan Year
3


1.17
 
Retirement
3


1.18
 
Subsidiary
4


1.19
 
Surviving Spouse
4


1.20
 
Valero Pension Plan
4


1.21
 
Voting Securities
4


 
 
 
 
ARTICLE II
 
ELIGIBILITY
4


 
 
 
 
2.1
 
Initial Eligibility
4


2.2
 
Frozen Participation
5


2.3
 
Renewed Eligibility
5


 
 
 
 
ARTICLE III
 
VESTING
5


 
 
 
 
ARTICLE IV
 
RETIREMENT BENEFIT
6


 
 
 
 
4.1
 
Calculation of Retirement Benefits; Commencement of Benefit Payments
6


4.2
 
Form and Time of Payment
6


 
 
 
 




i

--------------------------------------------------------------------------------




ARTICLE V
 
PRE-RETIREMENT SPOUSAL DEATH BENEFIT
6


 
 
 
 
5.1
 
Death Prior to Retirement
6


5.2
 
Beneficiary Designation Prohibited
6


 
 
 
 
ARTICLE VI
 
PROVISIONS RELATING TO ALL BENEFITS
7


 
 
 
 
6.1
 
Effect of This Article
7


6.2
 
No Duplication of Benefits
7


6.3
 
Forfeiture for Cause
7


6.4
 
Forfeiture for Competition
7


6.5
 
Expenses Incurred in Enforcing the Plan
7


 
 
 
 
ARTICLE VII
 
ADMINISTRATIOIN
8


 
 
 
 
7.1
 
Administration of the Plan by the Committee
8


7.2
 
Committee Discretion
8


7.3
 
Reliance Upon Information
8


 
 
 
 
ARTICLE VIII
 
ADOPTION BY SUBSIDIARIES
9


 
 
 
 
8.1
 
Procedure for Adoption
9


8.2
 
Termination of Participation by Adopting Subsidiary
9


 
 
 
 
ARTICLE IX
 
AMENDMENT AND/OR TERMINATION
9


 
 
 
 
9.1
 
Amendment or Termination of the Plan
9


9.2
 
No Retroactive Effect on Accrued Benefits
9


9.3
 
Effect of Termination
9


9.4
 
Effect of Change of Control
10


 
 
 
 
ARTICLE X
 
MISCELLANEOUS
10


 
 
 
 
10.1
 
Mandatory Arbitration
10


10.2
 
Responsibility for Distributions and Withholding of Taxes
10


10.3
 
Limitation of Rights
10


10.4
 
Distributions to Incompetents
11


10.5
 
Nonalienation of Benefits
11


10.6
 
Severability
11


10.7
 
Notice
11


10.8
 
Gender and Number
11


10.9
 
Governing Law
11


10.10
 
Code Section 409A
11








ii

--------------------------------------------------------------------------------




VALERO ENERGY CORPORATION
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
FOR
SELECTED EMPLOYEES OF CANADIAN SUBSIDIARIES


WHEREAS, Valero Energy Corporation (“Valero”) has established the Valero Energy
Corporation Supplemental Executive Retirement Plan for Selected Employees of
Canadian Subsidiaries originally effective November 1, 2004, which provides for
selected management personnel of Canadian Subsidiaries of Valero who adopt this
Plan with supplemental retirement compensation as an incentive to such personnel
to maintain and increase their performance and loyalty to the Company and such
affiliated entities; and
WHEREAS, Valero retained the right of the Board of Directors to amend the Plan
at any time by an instrument in writing; and
WHEREAS, the Plan has been amended from time to time, and Valero desires at this
time to further amend and to restate the Plan.
NOW, THEREFORE, the Plan is hereby amended and restated as follows:
ARTICLE I


DEFINITIONS


The following terms shall have the meanings set forth below.
1.1    Accrued Benefit. “Accrued Benefit” means, as of any given date of
determination, the Retirement benefit calculated under Section 4.1 hereof, with
Final Average Compensation and Credited Service determined as of that date.
1.2    Actuarial Equivalent or Actuarially Equivalent Basis. “Actuarial
Equivalent” or “Actuarially Equivalent Basis” means an equality in value of the
aggregate amounts expected to be received under different forms of benefit
payment based on the same mortality and interest rate assumptions. Such
assumptions shall be determined by the actuary for the Plan selected by the
Committee, and shall be reasonable in light of legal requirements and precedent,
standard actuarial practice and other plans maintained by Valero and its
affiliates.
1.3    Board of Directors. “Board of Directors” means the Board of Directors of
the Company.
1.4    Change of Control. “Change of Control” means the occurrence of one or
more of the following events:
(a)Change in Ownership of Valero. The acquisition by any one person, or more
than one person acting as a group (within the meaning of Code Section 409A), of
ownership of stock of Valero that, together with stock held by such person or
group, constitutes more than fifty percent (50%) of the total fair market value
or total voting power of the stock of Valero.



1

--------------------------------------------------------------------------------




(b)Change in Effective Control of Valero. Either of the following:
(i)The acquisition, during any 12-month period, by any one person, or more than
one person acting as a group (within the meaning of Code Section 409A), of stock
of Valero comprising thirty percent (30%) or more of the total voting power of
the stock of Valero; or
(ii)The replacement, during any 12-month period, of a majority of the members of
the Board of Directors with directors whose appointment or election is not
endorsed by the majority of the members of the Board of Directors before the
date of such appointment or election.
(c)Change in Ownership of a Substantial Portion of Valero’s Assets. The
acquisition by any one person, or more than one person acting as a group (within
the meaning of Code Section 409A), during the 12 month period ending on the date
of the most recent acquisition by such person or persons, of assets of Valero
that have a total gross fair market value equal to or more than forty percent
(40%) of the total gross fair market value of all of the assets of Valero
immediately before such acquisition or acquisitions. For purposes of this
provision, “gross fair market value” means the value of the assets of Valero, or
the value of the assets being disposed of, determined without regard to any
liabilities associated with such assets.
The provisions of this Plan relating to a Change in Control shall be interpreted
and administered in a manner consistent with Code Section 409A.
1.5    Code. “Code” means the United States Internal Revenue Code of 1986, as
amended from time to time.
1.6    Company or Valero. “Company” or “Valero” means Valero Energy Corporation,
the plan sponsor of the Plan.
1.7    Committee. “Committee” means the Compensation Committee of Valero.
1.8    Credited Service. “Credited Service” means a Participant’s continuing
period of employment with a Participating Employer (whether or not contiguous),
commencing on the first day for which such Participant is paid, or entitled to
payment, for the performance of duties with a Participating Employer and
terminating with the Participant’s final cessation of participation in the Plan.
With respect to any full calendar year in which a Participant receives Eligible
Earnings in each payroll period as an active employee, he shall be credited with
one year of Credited Service. With respect to any partial calendar year in which
a Participant receives Eligible Earnings as an active employee (such as the
calendar year in which employment commences or participation ceases) he shall be
credited with a fraction of a year of Credited Service in proportion to the
number of payroll periods during such calendar year that he received Eligible
Earnings as an active employee bears to the total number of payroll periods
during such year. All partial years of Credited Service shall be aggregated so
that a Participant receives credit for all periods of employment regardless of
whether the Credited Service is interrupted.



2

--------------------------------------------------------------------------------




1.9    Eligible Earnings. “Eligible Earnings” means all compensation paid or
payable by a Participating Employer to a Participant in the form of base salary
performance and bonuses (not to include a retention bonus and whether paid or
payable in cash or securities or any combination thereof), including therein any
amounts of such base salary and bonuses earned which, at the employee’s
election, in lieu of a cash payment to him, are contributed to a Plan of
Deferred Compensation maintained by a Participating Employer. During a leave of
absence from work without pay, such as disability leave of absence or personal
leave of absence, the Participant’s base rate of pay in effect immediately prior
to the leave of absence and (if he does not receive a bonus for such period of
absence from work) his most recent bonus amount paid shall be used in computing
his Eligible Earnings.
1.10    Final Average Compensation. “Final Average Compensation” means a
Participant’s average monthly Eligible Earnings from a Participating Employer
for the thirty-six consecutive calendar months that give the highest average
monthly rate of Eligible Earrings for the Participant out of all calendar months
next preceding the earliest of: (a) the date upon which a Participant becomes
ineligible for participation in this Plan pursuant to Section 2.2; (b) the
latest of (i) the Participant’s termination for total disability, or (ii) his
Retirement; (c) the termination of the Plan; or (d) a Change of Control.
1.11    Normal Retirement Date. “Normal Retirement Date” means the first day of
the month coincident with or next following the date on which the Participant
attains the age of 65 years.
1.12    Participant. “Participant” means an employee of a Participating Employer
who is selected by the Committee for participation in the Plan pursuant to
Section 2.1, as well as a former employee of a Participating Employer who, as a
result of participation in the Plan, is receiving or is eligible to receive
benefits under the Plan.
1.13    Participating Employer. “Participating Employer” means any Subsidiary
which is established and operates under the laws of Canada, and which adopts
this Plan pursuant to action of its board of directors or other governing body,
and is approved for participation in this Plan by the Committee. A listing of
Participating Employers is set forth on Exhibit “A” attached hereto. Said
Exhibit “A” may be modified from time to time to reflect the then current
Participating Employers.
1.14    Plan. “Plan” means the Valero Energy Corporation Supplemental Executive
Retirement Plan for Selected Employees of Canadian Subsidiaries as set forth in
this document, as amended from time to time.
1.15    Plan of Deferred Compensation. “Plan of Deferred Compensation” means any
plan maintained by a Participating Employer providing for the deferral or
reduction of Eligible Earnings.
1.16    Plan Year. “Plan Year” means the calendar year.
1.17    Retirement. “Retirement,” “Retirees,” “Retire” or “Retired” means the
retirement of a Participant from a Participating Employer either (a) early, as
of the first day of any month coincident with or next following (with respect to
a Participant in the active



3

--------------------------------------------------------------------------------




employment of a Participating Employer who has attained the age of 55 years and
completed at least five (5) years of Credited Service), the date such
Participant retires from the service of the Participating Employer prior to his
attainment of age 65, or (b) upon, or as of the first day of any month
following, his Normal Retirement Date.
1.18    Subsidiary. “Subsidiary” means (i) any corporation 50% or more of whose
stock having ordinary voting power to elect directors (irrespective of whether
or not at the time stock of any class or classes of such corporation shall have
or might have voting power by reason of the happening of any contingency) is at
the time owned, directly or indirectly, by Valero, and (ii) any partnership,
association, joint venture or other entity in which, Valero, directly or
indirectly, has a 50% or greater equity interest at the time.
1.19    Surviving Spouse. “Surviving Spouse” means the individual, if any, who
was the legally recognized spouse (as determined under the governing law of the
Participant’s residence) of a Participant at the time of Participant’s death.
1.20    Valero Pension Plan. “Valero Pension Plan” means the Valero Energy
Corporation Pension Plan, as amended from time to time.
1.21    Voting Securities. “Voting Securities” means with respect to any
corporation or other entity, the common stock or any other security of such
person ordinarily entitled to vote for directors (or other governing body) of
such corporation or entity, and any debt or equity security convertible into or
exchangeable or exercisable for a security so entitled to vote. In calculating
the percentage of Voting Securities owned by a person or group, securities that
are immediately convertible, or by their terms upon the occurrence of any event
or the lapse of time, or both, will become convertible into or exchangeable or
exercisable for securities so entitled to vote shall be deemed to represent the
number of shares of common stock or other voting securities into which such
securities are then or will become ultimately convertible or for which they are
or will ultimately become exchangeable or exercisable, and the total number of
issued and outstanding shares of common stock (or other voting securities) shall
be determined on a pro forma basis after giving effect to such conversion,
exchange or exercise. The percentage of Voting Securities held by a person or
Group shall be deemed to be equal to the percentage of the number of votes that
could be cast for the election of directors (or other governing body) that such
person or Group would be entitled to so cast after giving effect to the
provisions of the preceding sentence. As used in this Plan, the term “person”
shall include any individual, corporation, partnership, firm or other entity.
ARTICLE II


ELIGIBILITY
2.1    Initial Eligibility. An employee of a Participating Employer shall become
a Participant in the Plan as of the date such employee is selected and named by
the Committee for inclusion as a Participant in the Plan. The determination of
employees who become Participants in the Plan, as well as the effective date of
such participation shall be made by the Committee in its sole and absolute
discretion.



4

--------------------------------------------------------------------------------




2.2    Frozen Participation. If an employee who is a Participant later becomes
ineligible to continue to participate but still is employed by a Participating
Employer, his Accrued Benefit will be frozen as of the last day of the Plan Year
prior to the Plan Year during which he initially became ineligible to
participate. He will later be entitled to that frozen Accrued Benefit, upon
Change of Control, Plan termination, Retirement or his earlier termination of
employment with all Participating Employers with a vested interest, subject to
the requirements of Articles III and IV. The frozen Accrued Benefit will be
payable at the time and in the available payment options set forth in Article
IV. The Surviving Spouse of a Participant whose Accrued Benefit is frozen at the
time of the Participant’s death may be entitled to a death benefit pursuant to
the terms of Article V. A Participant whose Accrued Benefit is frozen at the
time of incurring a disability shall not accrue any further Credited Service
either for accrual or vesting purposes after the disability occurs so long as
the Participant’s Accrued Benefit in this Plan is frozen. If the frozen Accrued
Benefit is less than the benefit which could otherwise be provided without this
limitation, then the benefit will not exceed the Participant’s frozen Accrued
Benefit. Additionally, if any of the events described in Article VI should
occur, the Participant whose Accrued Benefit is frozen shall be subject to
having his frozen Accrued Benefit either restricted in amount or forfeited in
accordance with Article VI.
Notwithstanding the foregoing or any other provision of this Plan, unless
otherwise determined and approved by the Committee, the following shall apply to
a Participant who is transferred from a Participating Employer to a Subsidiary
of the Company which is established under and operates under the laws of the
United States: (i) such Participant’s period of service with such United States
Subsidiary shall not be included as Credited Service under this Plan; and (ii)
such Participant’s Eligible Earnings shall include compensation paid or payable
by such United States Subsidiary to the Participant to the same extent that such
compensation would have constituted Eligible Earnings if it had been paid or
payable from a Participating Employer.
2.3    Renewed Eligibility. If a Participant becomes ineligible to continue to
participate but remains employed by a Participating Employer and then later
again becomes eligible to participate, the Participant will be given Credited
Service for the intervening period, will have his Final Average Compensation
computed as though the freeze had never occurred, and will be treated for all
purposes as though he had not had his participation interrupted.
ARTICLE III


VESTING


Except as otherwise set forth herein, effective as of August 1, 2010, a
Participant’s Accrued Benefit shall, subject to the forfeiture provisions set
forth in Sections 6.4 and 6.5 hereof, become fully vested upon the Participant
attaining at least five (5) years of Credited Service. Prior to such time, a
Participant shall have no vested interest in his Accrued Benefit. All Credited
Service of a Participant shall be counted in determining whether the
Participant’s Accrued Benefit has vested.
Except as otherwise set forth herein, a Participant’s Accrued Benefit shall vest
only upon the occurrence of the Participant’s death, disability or Retirement,
and all benefits under this Plan



5

--------------------------------------------------------------------------------




shall be forfeited if the Participant terminates employment from all Companies
prior to death, disability or Retirement.
The foregoing notwithstanding, a Participant’s Accrued Benefit shall vest upon
the occurrence of a Change of Control, upon termination of the Plan pursuant to
Section 9.1 or if the adopting Subsidiary employing a Participant terminates its
participation in the Plan and such Participant’s participation in the Plan is
not promptly continued through employment by another adopting Subsidiary.
ARTICLE IV
RETIREMENT BENEFIT
4.1    Calculation of Retirement Benefits; Commencement of Benefit Payments.
Subject to the provisions of this Plan, the benefit payable under this Plan
shall be an amount equal to the lump sum of the Accrued Benefit payable for life
from Normal Retirement Date where the Accrued Benefit is equal to 1.2% of the
Participant’s Final Average Compensation multiplied by his number of years of
Credited Service; provided that, if the Participant’s termination of employment
occurs prior to the Participant attaining age 55, the benefit shall be
calculated in the same manner as set forth above, but 1% shall be used instead
of 1.2%. The lump sum amount payable hereunder shall be determined using the
lump sum actuarial factors provided for, and/or used under, the Valero Pension
Plan.
4.2    Form and Time of Payment. Benefits payable under this Plan shall be made
in a single lump sum payment as soon as reasonably practical following the
Participant’s Retirement or other termination of employment, and in any event
within 90 days thereof. Such lump sum amount shall be calculated as of the date
of the Participant’s Retirement or termination of employment by the actuary for
the Valero Pension Plan applying actuarial factors used under the Valero Pension
Plan.
ARTICLE V
PRE-RETIREMENT SPOUSAL DEATH BENEFIT
5.1    Death Prior to Retirement. In the event that a Participant who completed
at least five years of Credited Service dies while employed by a Participating
Employer but has not Retired, the Participant’s Surviving Spouse shall receive a
Surviving Spouse benefit under the Plan equal to fifty percent (50%) of the
amount the Participant would have received under Section 4.1 if he had Retired
or otherwise terminated his employment on his date of death. Such payment shall
be made to the Participant’s Surviving Spouse as soon as reasonably practical
following the Participant’s death and, in any event within 90 days thereof.
5.2    Beneficiary Designation Prohibited. Since the only death benefit payable
under the Plan is to a Surviving Spouse, no Participant shall have the right to
designate a beneficiary other than the Participant’s Surviving Spouse to receive
death benefits hereunder.



6

--------------------------------------------------------------------------------




ARTICLE VI
PROVISIONS RELATING TO ALL BENEFITS
6.1    Effect of This Article. The provisions of this Article will control over
all other provisions of this Plan.
6.2    No Duplication of Benefits. It is not intended that there be any
duplication of benefits. Therefore, if a Participant has met the requirements of
Article IV and has Retired, then the Participant and/or his Surviving Spouse
shall only receive a benefit under that Article. If a Participant dies before
actual Retirement, the Participant’s Surviving Spouse shall only receive a
benefit, if the Surviving Spouse qualifies for one, under Article V. But, in no
event will a Participant and/or such Participant’s Surviving Spouse qualify for
a benefit under both Articles IV and V.
6.3    Forfeiture for Cause. If the Committee determines that a Participant was
discharged for fraud, embezzlement, theft, commission of a felony, dishonesty in
the course of his employment which damaged a Participating Employer or any
affiliate, or for disclosing trade secrets or other confidential or proprietary
information of a Participating Employer or any affiliate, the entire benefit
accrued for the benefit of the Participant and/or his Surviving Spouse will be
forfeited even though it may have been previously vested under Article III. The
decision of the Committee as to the cause of a former Participant’s discharge
and the damage caused thereby will be final and binding on all parties. No
decision of the Committee will affect the finality of the discharge of the
Participant in any manner.
6.4    Forfeiture for Competition. If at the time a distribution is being made
or is to be made to a Participant, the Committee determines that the Participant
at any time within two years following his termination of employment, and
without written consent of the Committee, directly or indirectly owns, operates,
manages, controls or participates in the ownership, (other than through
ownership of less than 5% of the Voting Securities of a publicly traded entity)
management, operation or control of or is employed by, or is paid as a
consultant or other independent contractor by a business which competes or at
any time did compete with a Participating Employer or any affiliate by which he
was formerly employed in a trade area served by a Participating Employer or any
affiliate at the time distributions are being made or to be made and in which
the Participant had represented a Participating Employer or any affiliate while
employed by it, and if the Participant continues to be so engaged 60 days after
written notice has been given to him, the Committee may forfeit all benefits
otherwise due the Participant even though such benefit may have been previously
vested under Article III.
6.5    Expenses Incurred in Enforcing the Plan. The Company or other
Participating Employer will reimburse a Participant for all reasonable legal
fees and expenses incurred by him in successfully seeking to obtain or enforce
any benefit provided by this Plan if such disputed benefit is payable following
a Change of Control.



7

--------------------------------------------------------------------------------




ARTICLE VII
ADMINISTRATION
7.1    Administration of the Plan by the Committee. The Committee will have the
exclusive authority and responsibility for the general administration of this
Plan according to the terms and provisions of this Plan and will have all such
authority, discretion and powers necessary or appropriate to accomplish those
purposes, including but not by way of limitation the right, discretion, power
and authority:
(a)to make rules and regulations for the administration of this Plan;
(b)to construe and interpret all terms, provisions, conditions and limitations
of this Plan, including any terms which are alleged or determined to be
ambiguous or susceptible to differing interpretations, and the interpretation of
the Committee shall be final and binding on all parties;
(c)to correct any defect, supply any omission or reconcile any inconsistency
that may appear in this Plan;
(d)to determine all controversies relating to the administration of this Plan,
including but not limited to:
(1)differences of opinion arising between the Company and a Participant; and
(2)any question it deems advisable to determine in order to promote the proper
and efficient administration of this Plan for the benefit of all parties at
interest; and
(e)to delegate, without limitation, by written notice to Company representatives
or independent advisers or any other designee, powers of investment and
administration as well as those ministerial duties of the Committee, as it deems
necessary or advisable for the proper and efficient administration of this Plan.
7.2    Committee Discretion. The Committee in exercising any power or authority
granted under this Plan or in making any determination under this Plan may use
its sole discretion and judgment. Any decision made or any act or omission, by
the Committee in good faith shall be final and binding on all parties and shall
not be subject to de novo review.
7.3    Reliance Upon Information. The Committee will not be liable for any
decision or action taken in good faith in connection with the administration of
this Plan. Without limiting the generality of the foregoing, any decision or
action taken by the Committee when it relies upon information supplied it by any
officer of the Company, a Participating Employer, the Company’s legal counsel,
the Company’s actuary, the Company’s independent accountants or other advisors
in connection with the administration of this Plan will be deemed to have been
taken in good faith.



8

--------------------------------------------------------------------------------




ARTICLE VIII
ADOPTION BY SUBSIDIARIES
8.1    Procedure for Adoption. Any Subsidiary may adopt this Plan and become a
Participating Employer by appropriate action of its board of directors or other
governing body, subject to approval of such participation by the Committee. Each
Subsidiary adopting the Plan delegates to the Committee exclusive administrative
responsibility for the Plan. However, subject to the following sentence, the
costs of Plan benefits shall be allocated among Participating Employers such
that each Participating Employer shall bear the primary responsibility for the
costs of participation by those Participants who are or were employees of such
Participating Employer. Notwithstanding the foregoing, each Participating
Employer, by adopting this Plan, and in consideration of the like undertakings
of the other adopting Participating Employers, agrees that the obligations and
liabilities of the Participating Employers for the payment of benefits to all
Participants (and to any person claiming through a Participant) hereunder shall
be the joint and several obligation of each Participating Employer, not solely
of the Participating Employer employing or previously employing a Participant.
Thus, a Participant (or a person claiming through a Participant) shall look
first to the Participating Employer which employed the Participant for payment
of Plan benefits, but if such Participating Employer fails to pay any Plan
benefit payable hereunder, such Participant (or other person) may submit a claim
for payment of such Plan benefits to the other Participating Employer.
8.2    Termination of Participation By Adopting Subsidiary. Any Subsidiary
adopting, this Play may, by appropriate action of its board of directors or
other governing body, terminate its participation in this Plan. The Committee
may, in its discretion, also terminate a Subsidiary’s participation in this Plan
at any time. The termination of the participation in this Plan by a Subsidiary
will not, however, affect the rights of any Participant who is working or has
worked for the Subsidiary as to benefits previously accrued and vested under
Articles II and III of this Plan.
ARTICLE IX
AMENDMENT AND/OR TERMINATION
9.1    Amendment or Termination of the Plan. The Committee may amend or
terminate this Plan in whole or in part at any time.
9.2    No Retroactive Effect on Accrued Benefits. No amendment will affect the
rights of any Participant to such Participant’s then Accrued Benefit or will
change a Participant’s rights under any provision relating to a Change of
Control after a Change of Control has occurred.
9.3    Effect of Termination. If this Plan is terminated, the accrued benefit of
all Participants shall immediately become fully vested, and the benefit of each
Participant (determined as of the date of the Plan termination and calculated in
the manner provided in this Plan) shall, except as provided in Section 9.4, be
paid at the time it would otherwise be paid under the terms of the Plan.



9

--------------------------------------------------------------------------------




9.4    Effect of Change of Control. In the event of a Change in Control, the
accrued benefit of all Participants in the Plan shall immediately become fully
vested. Additionally, the Committee may, within the period beginning thirty (30)
days prior to the effective date of the Change in Control, and ending twelve
(12) months after the effective date of the Change in Control, make an
irrevocable decision to terminate the Plan (and all deferred compensation plans
maintained by Valero which must be aggregated with the Plan under Code Section
409A) and distribute all benefits to Participants. In the event of such
termination following a Change in Control, the accrued benefits of each
Participant (determined as of the date of Plan termination and calculated in the
manner provided for in this Plan) shall be distributed in the form of a lump sum
payment within twelve (12) months following the termination of this Plan. In the
absence of such Plan termination, a Change in Control shall not alter the time
and manner of the payment of benefits hereunder, and all benefits shall be paid
at the time and in the manner as they would otherwise be paid in accordance with
the provisions of this Plan.
ARTICLE X
MISCELLANEOUS
10.1    Mandatory Arbitration. Any and all disputes, claims and/or controversies
relating to, or arising out of, this Plan shall, to the fullest extent legally
permitted, be submitted to final and binding arbitration.
10.2    Responsibility for Distributions and Withholding of Taxes. The Committee
shall calculate, or cause the actuary for the Plan to calculate, the amount of
any benefit payable to a Participant hereunder, and the amounts of any
deductions required with respect to federal, state or local tax withholding, and
shall withhold or cause the same to be withheld. However, any and all taxes
payable with respect to any distribution or benefit hereunder shall be the sole
responsibility of the Participant, not of Valero or any Participating Employer,
whether or not Valero or any Participating Employer shall have withheld or
collected from the Participant any sums required to be so withheld or collected
in respect thereof and whether or not any sums so withheld or collected shall be
sufficient to provide for any such taxes.
10.3    Limitation of Rights. Nothing in this Plan will be construed:
(a)to give a Participant or other person claiming through him/her any right with
respect to any benefit except in accordance with the terms of this Plan;
(b)to limit in any way the right of to terminate a Participant’s employment with
a Participating Employer at any time;
(c)to evidence any agreement or understanding, expressed or implied, that a
Participating Employer will employ a Participant in any particular position or
for any particular remuneration; or
(d)to give a Participant or any other person claiming through him any interest
or right under this Plan other than that of any unsecured general creditor.



10

--------------------------------------------------------------------------------




10.4    Distributions to Incompetents. Should a Participant or a Surviving
Spouse become incompetent, the Company is authorized to pay the funds due to the
guardian or conservator of the incompetent Participant or Surviving Spouse or
directly to the Participant or Surviving Spouse or to apply those funds for the
benefit of the incompetent Participant or Surviving Spouse in any manner the
Committee determines in its sole discretion.
10.5    Nonalienation of Benefits. No right or benefit provided in this Plan
will be transferable by the Participant except, upon his death, to a Surviving
Spouse as provided in this Plan. No right or benefit under this Plan will be
subject to anticipation, alienation, sale, assignment, pledge, encumbrance or
charge, and any attempt to anticipate, alienate, sell, assign, pledge, encumber,
or charge the same will be void. No right or benefit under this Plan will in any
manner be liable for or subject to any debts, contracts, liabilities or torts of
the person entitled to such benefits. If any Participant or any Surviving Spouse
becomes bankrupt or attempts to anticipate, alienate, sell, assign, pledge,
encumber or charge any right or benefit under this plan, that right or benefit
will, in the discretion of the Committee, cease. In that event, the Committee
may have a Participating Employer hold or apply the right or benefit or any part
of it to the benefit of the Participant or Surviving Spouse, his or her spouse,
children or other dependents or any of them in any manner and in any proportion
the Committee believes to be proper in its sole and absolute discretion, but is
not required to do so.
10.6    Severability. If any term, provision, covenant or condition of this Plan
is held to be invalid, void or otherwise unenforceable, the rest of this Plan
will remain in full force and effect and will in no way be affected, impaired or
invalidated.
10.7    Notice. Any notice or filing required or permitted to be given to the
Company, the Committee or a Participant will be sufficient if in writing and
hand delivered or sent by Canadian mail to the principal office of the Company,
acting on behalf of the Company or the Committee, or to the residential mailing
address of the Participant. Notice will be deemed to be given as of the date of
hand delivery or if delivery is by mail, as of the third day following the date
shown on the postmark
10.8    Gender and Number. If the context requires it, words of one gender when
used in this Plan will include the other genders, and words used in the singular
or plural will include the other.
10.9    Governing Law. The Plan will be construed, administered and governed in
all respects by the laws of Canada.
10.10    Code Section 409A. This Plan is intended to comply, and shall be
administered consistently in all respects, with Code Section 409A, and the
regulations and additional guidance promulgated thereunder, to the extent
applicable. In this connection, the Company shall have authority to take any
action, or refrain from taking any action, with respect to this Plan that is
reasonably necessary to ensure compliance with Code Section 409A (provided that
the Company shall choose the action that best preserves the value of the
payments and benefits provided to Participants that is consistent with Code
Section 409A). In furtherance, but not in limitation of the foregoing: (a) in no
event may Participant designate, directly or indirectly, the calendar year of
any payment to be made hereunder; (b) in the event that a Participant is a
“specified



11

--------------------------------------------------------------------------------




employee” within the meaning of Code Section 409A, payments which constitute a
“deferral of compensation” under Code Section 409A and which would otherwise
become due during the first six (6) months following the Participant’s
Retirement or termination of employment shall be delayed and all such delayed
payments shall be paid in full in the seventh (7th) month after the
Participant’s Retirement or termination of employment or, if earlier, upon the
Participant’s death, provided that the above delay shall not apply to any
payment that is excepted from coverage by Code Section 409A; (c) notwithstanding
any other provision of this Plan, a termination, resignation or Retirement of a
Participant’s employment hereunder, shall mean, and be interpreted consistent
with, a “separation from service” within the meaning of Code Section 409A; (d)
with respect to any reimbursement of expenses, or similar payments or any
in-kind benefits, the following shall apply: (i) unless a specific time period
during which such expense reimbursements and payments may be incurred is
provided for herein, such time period shall be deemed to be Participant’s
lifetime; (ii) the amount of expenses eligible for reimbursement hereunder, or
in-kind benefits to which a Participant is entitled hereunder, in any particular
year shall not affect the expenses eligible for reimbursement or in-kind
benefits in any other year; (ii) the right to reimbursement of expenses or
in-kind benefits shall not be subject to liquidation or exchange for any other
benefit; (iii) the reimbursement of an eligible expense or a payment shall be
made on or before the last day of the calendar year following the calendar year
in which the expense was incurred or the payment was remitted, as the case may
be.
IN WITNESS WHEREOF, the Company has executed this document on this _____ day of
__________, 2011, to be effective as of December 31, 2011.
VALERO ENERGY CORPORATION




By      ___________________________________
William R. Klesse,
Chief Executive Officer
        



12

--------------------------------------------------------------------------------




Exhibit A


Participating Employers




Ultramar Ltd.







13